UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HELEN SWARTZ,
                               Plaintiff,
                                                                    19-CV-8774 (JPO)
                        -v-
                                                                          ORDER
 GIRAFFE COMPANY, INC., et al.,
                      Defendants.


J. PAUL OETKEN, District Judge:

       Defendants were served on October 7, 2019. However, no appearance has been entered

on either defendant’s behalf, and no response to the complaint has been filed in the allotted time.

Plaintiff has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if it has received any communication from Defendants or their counsel regarding a response to

the complaint.

       If Plaintiff fails by December 13, 2019, to either (1) file a letter concerning the status of

the case, or (2) move for default judgment against Defendant, the action may be dismissed for

failure to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendant.

       SO ORDERED.

Dated: November 26, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
